DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the withdrawing operation" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 2323837 A (hereinafter “GB ‘837”).
Regarding claims 15, 17, and 18, GB ‘837 discloses as method of applying a retardation force to a moving sheet of material (22) using a suction brake (14) having a suction orifice (16 of plate 15, shown in FIG. 1), the method comprising: 
using the suction orifice to withdraw air from between the sheet of material and a surface (top surface of 15) of the suction brake; and 
subsequently throttling the suction orifice (by movement of plate 20, refer to FIG. 2, and FIGS. 4b, position after 52 to midpoint of between of 48 and 49) to reduce a free area of the suction orifice; and
subsequently using the reduced free area of the suction orifice to continue suction (position at midpoint of 48 and 49 to just before end of 53 in FIG. 4b) between the sheet  and the surface of the suction brake to cause the sheet to adhere to the surface.
Regarding claim 16, wherein a plurality of suction orifices (plural of 16, which are aligned with 44 of plate 20) are used in a withdrawing operation, and the throttling is applied to each of the plurality of suction orifices.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6, 7, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Turini et al. US 4,173,301 (hereinafter “Turini”, cited in an IDS) in view of Fornay US 9,027,473 (hereinafter “Fornay”).
Regarding claim 1, Turini teaches a suction brake for use with a sheet conveyor configured to convey a succession of flat elements in sheet form along a conveying path between a first location and a second location, the suction brake comprising: 
a hollow body (BK, FIG. 5) having an interior cavity and a face that defines a plurality of suction apertures (AB) that communicate with the interior cavity; and 
an obturator arrangement coupled to the hollow body and moveable with respect to the suction apertures; the obturator arrangement being moveable between an open position, in which the obturator arrangement exposes the suction apertures to a maximum extent, and a restricted position, in which the obturator arrangement occludes the suction apertures to a maximum extent.
Turini fails to teach wherein the hollow body comprises a Bernoulli device and the suction apertures are provided by the Bernoulli device.
Fornay teaches a suction brake that employs Bernoulli-type suction brake (col. 5, lines 47-48) with a hollow body (366) having an interior cavity (363) and a face that defines a plurality of suction apertures (366) that communicate with the interior cavity.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute Turini’s means of generating suction with a Bernoulli-type suction brake of Fornay in order to achieve the same predictable result of creating suction.  The combination would provide wherein Turini’s hollow body would incorporate a Bernoulli-type design.
Regarding claim 3, Turini teaches wherein the obturator arrangement is located within the hollow body.
Regarding claim 5, Turini teaches wherein the obturator arrangement is configured to undergo a linear translation when moving between the open and restricted positions.
Regarding claim 6, Turini teaches wherein for each of the suction apertures (366) the obturator arrangement defines an obturator aperture (OL), and in the open position (shown in FIG. 5) the obturator aperture fully exposes a corresponding suction aperture.
Regarding claim 7, Turini teaches wherein in the restricted position the obturator aperture only partially closes (structure is capable, MPEP 2114) the corresponding suction aperture.
Regarding claim 12, Turini teaches wherein the obturator arrangement includes a plurality of elements (apertures OL) each configured and arranged to cooperate with a different one of the plurality of suction apertures.
Regarding claims 13 and 14, Turini doesn’t explicitly teach a sheet conveyor system and wherein the suction braking is being arranged to applying a restraining force to a trailing edge of flat elements.
Fornay teaches the suction brake for a sheet conveyor system (Fig. 1) and the suction brake is designed to restrain a trailing edge of a sheet.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Turini’s suction brake in a sheet conveyor system as taught by Fornay in order to brake sheets in conveyor systems, thereby effectively controlling the positioning of the sheet as the sheet is conveyed. 
Claims 2, 8, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Turini in view of Fornay, and further in view of Baucke US 3,659,839 (hereinafter “Baucke”, cited in the IDS).
Regarding claim 2, Turini fails to explicitly teach wherein the obturator arrangement is positioned between the face of the hollow body and the conveying path of the flat elements.
Baucke teaches a similar suction brake to Turini that incorporates an obturator arrangement (15) is positioned between the face of the hollow body and the conveying path of the flat elements.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to rearrange Turini’s obturator above the hollow body (“between the face of the hollow and the conveying path” as claimed) as taught by Baucke as an alternative arrangement that would simplify the assembly and disassembly of the suction brake.  Also, it has been held that rearranging parts of an invention involves only routine skill in the art.
Regarding claims 8 and 9, Turini fails to explicitly teach wherein the obturator apertures have the same size (claim 8) and wherein the obturator apertures are regularly spaced (claim 9) .
Baucke teaches an obturator with apertures (14) that are regularly spaced and of the same size for the purpose of controlling suction according to type of sheet material conveyed.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Turini’s obturator to have same size apertures as taught by Baucke in order to adjust suction according to the type of sheet material being conveyed instead of the by the width of the conveyed sheet.
Regarding claim 11, Turini fails to explicitly teach wherein the obturator arrangement is operatively coupled to one or more pneumatic, electric, or hydraulic rams configured and arranged to move the obturator arrangement between the open and restricted positions.
Baucke is introduced to teach wherein an obturator arrangement (15) moves automatically by a linear actuator (17).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Turini’s suction brake with a linear actuator as taught by Baucke in order to automatically adjust the position of the obturator.  While the combination of references fail to teach a pneumatic, electric, or hydraulic rams as the linear actuator, the examiner takes official notice that it is well known in the art that linear actuators such as a pneumatic cylinder, hydraulic cylinder, and solenoids are  used to move members from an open and closed position.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to use a pneumatic, electric, or hydraulic ram in place of the linear actuator for the same purpose.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Turini in view of Fornay, and further in view of Fujioka et al. US 7,137,750 (hereinafter “Fujioka”).
Regarding claim 10, Turini fails to teach wherein the obturator arrangement is coupled to a crank arrangement configured to move the obturator arrangement between the open and restricted positions
	Fujioka, with reference to FIG. 15A-15C, teaches a crank arrangement (253) for a sliding member to urge a sliding member in a linear direction.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Turini’s suction brake with a crank arrangement as taught by Fujioka in order to automatically position the obturator to a desired position.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS A GONZALEZ/Primary Examiner, Art Unit 3653